DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recite limitations “the central axis” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim since there is more than one central axis.
Claim 1 is rejected because it recites limitations “the surrounding surface of the light guide wire is at least partially 10exposed”. It is not clear to one of ordinary skill in the art to understand which structure the surface exposed to such as it exposed to the yarn wrapping around or exposed to anyone who looks at the twist yarn?
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0087193) in view of Groover (6,257,942) and B.K. Passman (3,452,639).

    PNG
    media_image1.png
    594
    624
    media_image1.png
    Greyscale

Regarding claim 1, Fu teaches a twist yarn (i.e. smart yarn), comprising: 
a light guide wire (i.e. core, fig 1 annotated above, para 0023 and 0049); 
a fluorescent yarn (fig 1 annotated above, para 0062);  
5a light-reflecting yarn (fig 1 annotated above, any yarn (i.e. material) must be reflecting light (i.e. color) that is how human being to see the yarn),
The fourth yarn (fig 1 annotated above),
Wherein the fluorescent yarn, the light-reflecting yarn, and the fourth yarn are twisted (i.e. wrap) by taking the light guide wire as the central axis (fig 1, para 0081 and 0099).
Fu does not teach fourth yarn being a phosphorescent yarn and the surrounding surface of the core is at least partially 10exposed.  
Groover teaches a yarn comprising a phosphorescent yarn (fig 3, member 31, col 3, line 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fu by using the phosphorescent yarn of Groover, in order to make the glow-in-the dark yarn even when the sun light or the power charged is out (Groover, col 3, lines 17-22).
While the Fu-Groover yarn does not teach the surrounding surface of the core is at least partially 10exposed, but Passman teaches a yarn having the surrounding surface of the core is at least partially 10exposed (fig 4, member 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fu, by having a portion of a core 
Regarding claim 3, the modified yarn Fu-Groover-Passman discloses the light guide wire includes an optical fiber (i.e. transmit light, Fu, fig 1, para 007).  
Regarding claim 4, the modified yarn Fu-Groover-Passman discloses a textile structure, comprising:  15a textile (Fu, fig 1, member S170); and the twist yarn (Fu, fig 1, member S164); wherein the twist yarn is embedded in the textile (i.e. woven or integrated, Fu, para 0024 and 0027).  
Regarding claim 5, the modified yarn Fu-Groover-Passman discloses the textile is interlaced (Fu, para 0069 and 1120) with nylon thread (Fu, para 0107 and 116).  
Regarding claim 6, the modified yarn Fu-Groover-Passman discloses the twist yarn is embedded in the textile 20by weaving (Fu, para 0022 and 0028).  
Regarding claim 7, the modified yarn Fu-Groover-Passman discloses the twist yarn is embedded in the textile 7by inlay method (i.e. interweave into a structure, Fu, para 0119).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (2018/0087193), Groover (6,257,942) and B.K. Passman (3,452,639) as applied to claim 1 above, and further in view of Jayaraman et al. (6,381,482).
Regarding claim 2, the modified yarn Fu-Groover-Passman teaches all of the limitations except the diameter of the light guide wire is between 0.25 mm and 10.00 mm.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the light guide wire of Fu, by using the diameter of Jayaraman, in order to incorporated into a garment easier such as woven or knitted into a regular two-dimensional fabric (Jayaraman, col 3, lines 3-5).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732